DAUKSCH, Judge.
This court sua sponte determined the order from which appellant took this appeal is a non-final non-appealable order granting a motion for summary judgment. It is not an appeal from a summary judgment.
Although given an opportunity to request leave to obtain a judgment, Lawler v. Harris, 418 So.2d 1239 (Fla. 5th DCA 1982), appellant chose not to do so and urges us to find jurisdiction because the parties intended the order to be a judgment and treated it as such. Jurisdiction cannot be conferred where none exists nor can the parties agree to jurisdiction. Cates v. Heffeman, 154 Fla. 422, 18 So.2d 11, 16 (Fla.1944), (Brown, J., concurring specially); International Studio Apt. Ass’n., Inc. v. Sun Holiday Resorts, 375 So.2d 335 (Fla. 4th DCA 1979), cert. den., 383 So.2d 1196 (Fla.1980).
APPEAL DISMISSED.
SHARP, C.J., and GOSHORN, J., concur.